Citation Nr: 1219054	
Decision Date: 05/30/12    Archive Date: 06/07/12	

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from June 1978 to June 1981 and from April 1982 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Columbia, South Carolina.  A review of the record reveals that in September 2005, the Board remanded the case for additional evidentiary development.  In August 2008, the Board denied claims for entitlement to service connection for PTSD and for a secondary sleep disorder.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court granted the VA General Counsel's and appellant's Joint Motion for Remand.  The Board's decision in 2008 was vacated and the claim was REMANDED to the Board for further development.  As a result of the additional development, service connection for PTSD with a major depressive disorder was granted by rating decision dated in November 2011.  A 70 percent evaluation was assigned, effective January 27, 2003.  

The record also reveals that by rating decision dated in February 2012, service connection for a low back disability was granted.  A 20 percent evaluation was assigned, effective June 1, 1999.  Service connection was also granted for a disorder manifested by rectal bleeding.  A noncompensable evaluation was assigned, effective June 1, 1999.  In addition to the PTSD, the low back disability, and the rectal bleeding, service connection is in effect for eczema, rated as 10 percent disabling, and for hypertension, rated as noncompensably disabling.  A combined disability of 80 percent has been in effect since January 27, 2003.  

The Board notes that in his informal hearing presentation dated in May 2012, the Veteran's accredited representative raised the issue of the Veteran's entitlement to a total rating based on unemployability due to the severity of his service-connected disabilities (TDIU).  The representative referred to evidence indicating the Veteran had not worked for some time.  The question had not been developed or adjudicated by the RO for the Board's review and was referred to the RO for appropriate action.  

For reasons set forth below, the case is REMANDED to the RO by way of the Appeals Management Center, (AMC) in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

As the Veteran's accredited representative has pointed out in his May 2012 informal hearing presentation, when the Veteran was accorded an examination by VA in December 2011, the examiner opined that he found that no documentation that PTSD or any other mental health disorder caused sleep apnea.  However, the examiner did not opine as to whether or not the service-connected PTSD aggravated the sleep apnea as was directed in the November 2011 examination request.  The representative asks that the case be REMANDED in order that the question of secondary service connection due to aggravation might be addressed.  Attention was directed to some pertinent medical literature.

The Board notes that service connection may be established on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In view of the foregoing, the Board finds that further development is in order and the case is REMANDED for the following:  

1.  The physician who conducted the December 2011 examination of the Veteran at the Charleston VA Medical Center, Charleston, South Carolina, should be contacted and asked to once again review the entire claims file and opine as to whether the Veteran's currently diagnosed sleep apnea is proximately due to or aggravated by his service-connected disabilities, primarily his service-connected PTSD.  It is noted that aggravation means a permanent increase in severity of the underlying disability beyond its natural progression.  The examiner should state his opinion in terms of likelihood by indicating that it is at least as likely as not (greater than a 50 percent probability) or less likely than not (less than a 50 percent probability) that there is any kind of causal relationship.  

The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The complete rationale for any opinion expressed should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the physician is not available, the Veteran should be accorded an examination by another examiner with adequate expertise to determine the etiology of any current sleep apnea, particularly whether it has been aggravated in any way by the Veteran's service-connected PTSD.  That examiner should conduct all appropriate tests and studies and his or her clinical findings should be reported in detail.  Based upon the examination results and review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any current sleep apnea is related to the Veteran's service, to include whether it was aggravated by the service-connected PTSD or any other service-connected disabilities.  If the physician is not able to express an opinion without resort to speculation, he or she should provide reasons why.  

2.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be accorded an opportunity for response.  Then, if otherwise in order, the case should be returned to the Board for appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



